Birdsong, Judge.
Our judgment in the cross appeal filed by The Atlanta Coca-Cola Bottling Company (Case No. 63362) in the case of Rosser v. Atlanta Coca-Cola Bottling Co., 162 Ga. App. 503 (291 SE2d 109) has been reversed by the Supreme Court on certiorari (Atlanta Coca-Cola Bottling Co. v. Rosser, 250 Ga. 52 (295 SE2d 827)). The affirmance of this court in Case No. 63361, the main appeal by Rosser in Rosser v. Atlanta Coca-Cola Bottling Co., supra, has become final. Nevertheless, in conformity with the mandate of the opinion of the Supreme Court, our judgments of affirmance in Case No. 63361 and reversal in Case No. 63362 are hereby vacated. The judgments in Cases No. 63361 and 63362 are hereby affirmed.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.